DETAILED ACTION
This is an Office action based on application number 16/305,775 filed 29 November 2018, which is a national stage entry of PCT/EP2017/053553 filed 16 February 2017, which claims priority to DE10 2016 209 707.5 filed 2 June 2021. Claims 1-4, 6, and 8-24 are pending. Claims 5 and 7 are canceled. Claim 17 is un-canceled. Claim 22 is withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 9 August 2022, have been entered into the above-identified application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a proportion of unexpanded microballoons” in line 11. As best understood, the foamed acrylate compositions of layers SK1 and SK2 are obtained by the introduction and subsequent expansion of microballoons (see PGPub US Patent Application Publication No. US 2020/0325362 A1). Therefore, it is unclear if the limitation “a proportion of unexpanded microballoons” in claim 1 refers to the total amount of microballoons added to the adhesive composition prior to formation of the foam, or if the limitation refers to an amount of microballoons that failed to expand during a foaming process.
	For the purpose of prosecution, the limitation is construed to refer to the total amount of microballoons used to form the foamed layers SK1 and SK2 because Applicant’s original disclosure does not provide antecedent basis for an amount of unexpanded microballoons that failed to expand during a foaming process. However, if Applicant intends the limitation to represent the total amount microballoons used to form the foamed adhesive layer, said microballoons would not be “unexpanded” in the final foamed adhesive. Clarification is required.

Claims 2-4, 6, 8-21, and 23-24 do not remedy the deficiency of parent claim 1 and are rejected under the same rationale.

Claim 16 further recites “the polymer matrix of the self-adhesive composition layers SK1 and/or SK2 is foamed using microballoons” in lines 2-4. The antecedent basis of “microballoons” is unclear, i.e., are these “microballoons” the same as the “unexpanded microballoons” recited in claim 1?
	For the purpose of prosecution, the microballoons recited in the instant claim and the unexpanded microballoons recited in claim 1 are construed to refer to the same thing.

Claim 17 recites the limitation “the proportion of microballoons” in line 3. The antecedent basis of the limitation is unclear as parent claim 1 recites “a proportion of unexpanded microballoons” in line 11.
	For the purpose of prosecution “the proportion of microballoons” recited by the instant claim and the “proportion of unexpanded microballoons” recited in claim 1 are construed to refer to the total amount of microballoons used to form the foamed adhesive layers.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dollase et al. (WIPO International Publication No. WO 2015/014582 A1 with English language equivalent US Patent Application Publication No. US 2016/0167339 A1 used as a translation) (Dollase) in view of Nakamuta et al. (US Patent Application Publication No. US 2003/0211250 A1) (Nakamuta).

Regarding instant claims 1, 4, 17, and 23-24, Dollase discloses double-sided adhesive tapes comprising a backing and at least one layer of an adhesive according to the disclosed invention, wherein the adhesive according to the disclosed invention is present in a foamed state (paragraph [0165]). Said backing is construed to read on the claimed inner layer F. The disclosure of a double-sided adhesive formed on a backing is construed to read on the claimed adhesive strip comprising an inner layer, a layer SK1 arranged on one of the surfaces of the film carrier F and based on a foamed composition, and a layer SK2.
	Dollase further discloses that the adhesive according to the disclosed invention is formed from a polyacrylate-based polymer (Claim 1). Therefore, at least the layer SK1 is based on an acrylate composition as required by the claims.
	It is noted that the Dollase does not explicitly disclose that the other adhesive layer of the double-sided adhesive construction is necessarily based on a foamed acrylate composition. However, Dollase discloses that at least one of layer of the double-sided adhesive tape comprises the adhesive according to the disclosed invention. Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the disclosure of Dollase before him or her, to form both adhesive layers of the double-sided adhesive tape from the same foamed acrylate composition. The motivation for doing so would have been that the combination of familiar elements is likely to be obvious when it does no more than yield predictable 
results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Dollase further discloses that the adhesive layer is foamed in order to increase shock-absorbing action so that the adhesive is able to absorb or deflect impact energy (paragraph [0109]). Dollase further discloses that the adhesive is foamed by introducing and then expanding microballoons (paragraph [0110]). Dollase further discloses the preference for using dry, unexpanded microballoons (paragraph [0112]).
	Dollase does not explicitly disclose the amount of microballoons. Since the instant specification is silent to unexpected results, the specific amount of microballoons is not considered to confer patentability to the claims. As the shock-absorbing properties of the adhesive is a variable that can be modified, among others, the inclusion of microballoons to foam the adhesive, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of microballoons in Dollase to obtain the desired shock-absorbing property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP §2144.05(A).
	Dollase further discloses that the density of the foamed adhesive is preferably from 200 kg/m3 to 1000 kg/m3.
	Dollase does not explicitly disclose the ratio of the density of layer SK1/SK2 in relation to a layer substantially the same as layer SK1/SK2 except that it is not foamed.
	However, Nakamuta discloses an acrylic foam pressure sensitive adhesive (paragraph [0001]), wherein a foam having a low density is preferable because of its superior peel adhesive strength, adhesion, and sealing (paragraph [0027]). Nakamuta specifically discloses that the absolute density of the acrylic foam pressure sensitive adhesive is no more than 0.6 g/cc (paragraph [0027]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the layers SK1 and SK2 of Dollase to have the density prescribed by Nakamuta. The motivation for doing so would have been that foamed acrylic pressure sensitive adhesives having such a low density has superior peel adhesive strength, adhesion, and sealing.
	It is noted that the prior art combination does not explicitly disclose either the ratio of foamed SK1 to un-foamed SK1 or the ratio of foamed SK2 to un-foamed SK2. However, in the Specification, Applicant discloses that the absolute density of the foamed layer SK1 or SK2 is preferably 350 to 950 kg/m2 (see Specification at page 33, lines 26-28). Therefore, given that the prior art combination discloses the same foamed acrylic pressure sensitive adhesive composition having an absolute density that overlaps the range of Applicant’s invention (i.e., 200 kg/m3 to 1000 kg/m3 disclosed by Dollase and no more than 600 kg/m3 disclosed by Nakamuta), one of ordinary skill in the art would readily conclude that the scope of the prior art combination encompasses an embodiment that has the same ratios as required by the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Nakamuta with Dollase to obtain the invention as specified by the instant claims.

Regarding instant claim 8, Dollase further discloses that the polyacrylate-based polymer is based on unfunctionalized α,β-unsaturated alkyl esters of the general structure:

    PNG
    media_image1.png
    27
    119
    media_image1.png
    Greyscale

where R1 = H or CH3 and R2 = H or linear, branched or cyclic, saturated or unsaturated alkyl radicals having from 1 to 30 carbon atoms, in particular having 4 to 18 carbon atoms (paragraph [0062]).

Regarding instant claim 9, Dollase further discloses that the adhesive composition according to the disclosed invention is formed from a polyacrylate-based polymer and a second elastomer-based polymer, wherein the second polymer is substantially not miscible with the first polymer component (Claim 1).

Regarding instant claim 10, Dollase further discloses that the first, polyacrylate-based polymer component is present in an amount of from 60% by weight to 90% by weight of the mixture, and the second, elastomer-based polymer component is present in an amount of from 10% by weight to 40% by weight of the mixture (Claim 1).

Regarding instant claim 11, Dollase further discloses that the second, elastomer-based polymer component is based predominantly on one or more synthetic rubbers (Claim 6).

Regarding instant claim 12, Dollase further discloses that the polyacrylate component comprises one or more crosslinkers (paragraph [0053]).

Regarding instant claim 13, Dollase further discloses that that adhesive consists of a first, polyacrylate-based polymer (Claim 1). Dollase further discloses that the polyacrylates can be homopolymers and/or copolymers (paragraph [0055]). Dollase further discloses that the polyacrylates comprise functional groups with which crosslinkers are able to react (paragraph [0073]).
	Dollase further discloses that the adhesive consists of a second, elastomer-based polymer component that is not miscible with the first, polyacrylate-based polymer (Claim 1).
	Dollase further discloses that covalent and coordinative crosslinkers are added to the adhesive composition (paragraph [0070]).

Regarding instant claims 14-15, Dollase further discloses that the base polymer components further comprise adhesive resins, wherein the adhesive resins are added to improve the adhesive properties further or to optimize them for specific applications (paragraphs [0032; 0036; 0037]). Dollase further discloses that said adhesive resins are inclusive of polyacrylate-compatible resins and are used in an amount that the ratio of the polyacrylate base polymer to polyacrylate-compatible resin is in the range of from 100:0 to 50:50 (paragraph [0041]), which is construed to include the range recited by the instant claim. However, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Said “adhesive resins” are construed to meet the claimed tackifiers/tackifying resins as the limitations “tackifiers” and “tackifying resins” are intended use limitations of the claimed additive. Further, as cited above, the adhesive resins of Dollase improve or optimize the adhesive properties, and Dollase characterizes tack as one such adhesive property in paragraph [0032]; therefore, such adhesive resins that improve or optimize tack, which are construed to be encompassed by the scope of Dollase, are construed to be requisite tackifiers/tackifying resins.

Regarding instant claim 16, Dollase further discloses that the adhesive layer is foamed by introducing and then expanding microballoons (paragraph [0110]).

Regarding instant claims 18-19, Dollase further discloses that the form of the adhesive is a continuous matrix of the polyacrylate component with domains of elastomer dispersed therein, wherein the size of the domains range from 0.5 µm to 20 µm (paragraph [0030]); therefore, the scope of Dollase is construed to encompass an embodiment wherein all (i.e., 100%) of the elastomer domains has the disclosed size.
	Dollase is silent with regard to size of the voids formed by the microballoons. However, it stands to reason that said voids are comparable to the elastomer domains, i.e., said voids and elastomers are immiscible regions dispersed in a continuous matrix of the polyacrylate component. Therefore, one of ordinary skill in the art would reason that the size of all the immiscible regions dispersed in a continuous matrix of polyacrylate should be similar in size. Therefore, the scope of Dollase is construed to encompass an embodiment wherein the size of the voids formed by the microballoons is the same as size of the immiscible elastomer domains (i.e., 100% of the domains range from 0.5 µm to 20 µm).

Regarding instant claim 20, Dollase further discloses that the foamed pressure-sensitive adhesive is obtained by introducing and then expanding microballoons (paragraph [0110]).

Regarding instant claim 21, Dollase discloses that the adhesive layer is foamed in order to increase shock-absorbing action so that the adhesive is able to absorb or deflect impact energy (paragraph [0109]). Dollase further discloses that the adhesive is foamed by introducing and then expanding microballoons (paragraph [0110]).
	Dollase does not explicitly disclose the ratio of the foamed adhesive to the density of the non-expanded microballoons. However, one of ordinary skill in the art would readily recognize that the action of foaming the adhesive layer results in the reduction of density. Since the instant specification is silent to unexpected results the density of the obtained adhesive in relation to the density of the microballoons is not considered to confer patentability to the claims. As the shock-absorbing properties of the adhesive is a variable that can be modified, among others, the inclusion of microballoons to foam the adhesive, the precise density obtained by foaming would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the density of the obtained adhesive in Dollase to obtain the desired shock-absorbing property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP §2144.05(A).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dollase in view of Nakamuta as applied to claim 1, above, and in further view of Husemann et al. (US Patent Application Publication No. US 2009/0208739 A1) (Husemann).

Regarding instant claims 2-3, Dollase discloses the double-sided adhesive structure of claim 1, as cited above. Dollase further discloses that suitable materials for the backing layer are conventional materials such as plastic films, particularly polyesters and polyethylene terephthalate (paragraph [0158]).
	Dollase does not explicitly disclose that the film carrier is nonextensible and has a particular tensile strength.
	However, Husemann discloses a double-sided pressure-sensitive adhesive tape comprising a carrier material selected from materials inclusive of polyesters and PET (paragraph [0167]). Husemann further discloses that the carrier film has a tensile strength of greater than 150 MPa in order to ensure high levels of splinter protection (paragraph [0146]) (wherein 150 MPa is 150 N/mm2), which is construed to be inclusive of the tensile strength in any direction (i.e., both longitudinal and transverse direction). Husemann teaches that the double-sided adhesive functions as an anti-splinter device when adhered to a glass structure by retaining glass splinters on the pressure-sensitive adhesive film in the event of a fracture event.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the carrier materials having the requisite tensile strength of Husemann in the tape structure of Dollase. The motivation for doing so would have been to all the tape structure of Dollase to function as an anti-splintering device when use in glass applications.
	As to the nonextensible property of the carrier material, Husemann discloses a polyester or polyethylene terephthalate carrier material having a tensile strength of greater than 150 MPa. In their original disclosure, Applicant characterizes that the film carrier is a polyester, especially polyethylene terephthalate (PET) having a tensile strength of greater than 100 N/mm2 (See Specification at page 34, lines 1-6 and page 35, lines 32-34). Therefore, since the carrier material of prior art combination is substantially identical to that of the claims, it would be readily apparent to one of ordinary skill in the art that the carrier material of the prior art combination would have the same properties as that of the claims (i.e., being nonextensible). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Husemann with Dollase in view of Nakamuta to obtain the invention as specified by the instant claims.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dollase in view Nakamuta as applied to claim 1, above, and in further view of Storbeck et al. (US Patent Application Publication No. US 2004/0047985 A1) (Storbeck).

Regarding instant claim 6, Dollase in view of Nakamuta discloses the pressure-sensitive adhesive structure of claim 1, as cited above.
	Dollase does not explicitly disclose that one or both of the film carrier layer have been physically or chemically pretreated.
	However, Storbeck discloses a structure comprising a pressure sensitive adhesive applied to one or both sides of a carrier material (Claim 2). Storbeck further discloses that the pressure-sensitive adhesive layer is anchored to the carrier material by using a corona or flameproof treatment to achieve a marked reduction in shrinkback of the pressure-sensitive adhesive in the case of incision or cutting of the structure (paragraph [0130]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the corona treatment of Storbeck on the carrier film of Dollase. The motivation for doing so would have been to anchor the pressure-sensitive to the carrier film so as to prevent shrinkback of the adhesive layer when the adhesive structure is cut.
	Therefore, it would have been obvious to combine Storbeck with Dollase to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered. Applicant’s arguments, further, are unpersuasive.

Applicant appears to argue that unexpected results are exhibited by the claimed invention. As evidence, Applicant points to the examples of the original disclosure.
	Applicant’s arguments are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Furthermore, to  establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP §716.02(d).
	In the instant case, the Examiner maintains that Applicant’s original disclosure has not established the criticality of the claimed range. While Applicant’s discuss the phenomenon that already expanded microballoons have a tendency to float in the polymer matrix (see Specification at page 31, lines 15-21), this phenomenon is alleviated by the use of a minimal amount of pre-expanded microballoons (see Specification at page 31, lines 26-30), and the discussion of the use of unexpanded microballoons (see Specification at page 30, lines 29-33). It is noted that Dollase discloses the preference for the same dry, unexpanded microballoons (see Dollase at paragraph [0112]).
	Furthermore, nothing in Applicant’s original disclosure discusses the criticality of the claimed range. At best, Applicant’s data provides for PSA compositions all having an amount of microballoons within the claimed range (i.e., between 0.8% by wt to 3.5% by weight) (see Specification at pages 44-45 – Table 1). First, the data presented is not representative of the entire range of the claims (i.e., less than 3.5% by weight).
	Additionally, all of Applicant’s presented data is drawn to specific acrylic adhesive compositions, whereas the scope of the claims encompass any foamed acrylate.
	Furthermore, Applicant has not presented data for compositions having an amount of microballoons outside of the claimed amount, wherein said compositions do not possess the unexpectedly beneficial properties as those compositions within the claimed range. Accordingly, Applicant has not sufficiently established the criticality of the claimed range, and the Examiner maintains that it would have been obvious to optimize, through routine experimentation, the amount of the same dry, unexpanded microballoons incorporated into the adhesive layers of Dollase to achieve a foamed adhesive layer having an increased shock-absorbing action. Applicant merely points to Comparative Example 5, which illustrates a pressure-sensitive adhesive without a content of microballoons not having the same impact resistance and ball drop values as those adhesives comprising an amount of microballoons. At best, Applicant has shown the beneficial properties of any amount of microballoons, but not has met the burden of showing criticality attributed to the specifically claimed range.

Applicant further argues the merits of the claim amendments. Specifically, Applicant contends that Dollase offers no rational basis in fact as a reason why its foamed layer as proposed would be used in combination with its non-foamed variant in a particular density range to form the double-sided adhesive currently claimed.
	Applicant’s argument is unpersuasive because they are not clear. Applicant argues that the claims require a foamed adhesive to be used in combination with its non-foamed variant; however, this combination is not clearly required by the claims. Claim 1, as amended, requires that at least one layer of SK1 or SK2 has a foamed density that is 0.35 to 0.99 the density of its non-foamed variant. In other words, the claims require at least one layer SK1 and SK2 that is 0.35 to 0.99 times the density of its non-foamed equivalent. The claims do not clearly require a combination of a foamed acrylate adhesive with its non-foamed variant in the formation of either layer SK1 or SK2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/24/2022